Case 2:20-cv-00372-RAJ Document 1-16 Filed 03/09/20 Page 1of 3

Home Influence & Lobbying Lobbying Sectors

Sector Profile: Health

Summary
Lobbyists

Background

$593,690,562

Total Spent for Health, 2019

1,296

Number of Clients

2,175 (53.84%)

Number of Lobbyists/Percent of Former Government Employees 7

Annual Lobbying on Health

#12 a
Case 2:20-cv-00372-RAJ Document 1-16 Filed 03/09/20 Page 2 of 3

Home Influence & Lobbying Lobbying Sectors

Sector Protile: Health

Summary
Lobbyists

Background

 

During the 2018 election cycle, health care has been one of the top issues voters and candidates seem to care
about. It’s of no surprise that members of this industry have spent miilions on lobbyists, federal candidates,
political parties and outside spending groups.

Pharmaceutical companies, physicians and health professionals are the largest source of federal campaign
contributions in this sector. During the 2018 election cycle, members of this industry gave $225 million to
federal candidates, outside money groups and parties. Health care professionals make the most contributions
to individual candidates, PACs and outside spending groups. in general, donors from this sector tend to
support Democrats rather than Republicans. So far, in 2018, Democratic federal candidates and incumbents
have received $63 million from this industry, while Republicans have received $49 million.

This industry also spends big on lobbying. In 2018, $421 million has been spent on lobbying efforts for health-
related issues. As of the 2018 midterms, pharmaceuticals and health products dominate lobbying, spending
$216 million this cycle. By comparison, the second highest spender is hospitals and nursing homes at $73
million. Health professionals come in third, spending $68 million in 2018.

By far the biggest individual contributors from this sector came from the Adelson Drug Clinic. Sheldon and
Miriam Adelson, the owners of this clinic and major conservative political donors, have spent $56 million on
the 2018 election cycle. The distant second place contributor is Dr. Karla Jurvetson with $7 million to liberal
recipients. Both of the top two spenders have largely given their money to outside/soft money groups.

Updated November 2018

Feel free to distribute or cite this material, but please credit the Center for Responsive Politics. For permission to reprint
for commercial uses, such as textbooks, contact the Center: info@crp.org

Search our lobbying database
Case 2:20-cv-00372-RAJ Document 1-16 Filed 03/09/20 Page 3 of 3

   

 

 

 

 

$600M
$480M --> >a non nnnnnnn nnn nnn , aa Fi
$360M , .
$240M ---------------- _ _
See also: «
$120M i ; : "
$0 wo fon) a ct N Oo wt w ° oO ht : wo ao Q dd ™ o + wy oo ~ fea) oa ,
a D Q Q oO o o OQ Q ° 3 o a a d Pa ot a a] aa oo ae .
Indutry 2 FS & § &§ & & & & & K&R ESAS BRA AR RK ATofal Spending
Pharmaceuticals/Health Products Year Number of Lobbyists $295,165,093
Hospitals/Nursing Homes $106,903,528
Health Professionals $95,386,103
Health Services/HMOs $88,660,921
Misc Health $7,574,917

Showing 1 to 5 of 5 entries

NOTE: Figures on this page are calculations by the Center for Responsive Politics based on data from the Senate Office of
Public Records. Data for the most recent year was downloaded on January 23, 2020 and includes spending from
January 1 - December 31 . Prior years include spending from January through December .

Feel free to distribute or cite this material, but please credit the Center for Responsive Politics. For permission to reprint
for commercial uses, such as textbooks, contact the Center: info@crp.org

Select year: 2019
